Mr. Justice Leech delivered the opinion of the court: This is a claim filed by Priscilla May Benson alleging that her claim arises by reason of an injury suffered by her in course of her employment while employed by the State of Illinois in the Illinois State Hospital for the Insane at Jacksonville, Illinois; that the injury of which she complains is the crushing, bruising and burning of her left hand which accidently and without fault on her part, became caught in a mangier in the laundry of said State Hospital, by reason of which injury she was and is now prevented and will be prevented from performing any service or entering into any employment which requires the use of her left hand. This court has repeatedly held that in cases of this character, when an employee of the State of Illinois has been injured in line of duty that an award should be made under the Workmen’s Compensation Act. The Attorney General filed his statement in which he says this is a case which the Attorney General’s office is not opposing, in fact counsel for the State is of the opinion that this claim should be allowed, and recommends that an award of $1,902.30 be made in this case. We therefore make an award of $1,902.30.